Citation Nr: 0840700	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  84-31 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to February 15, 
1996 for the award of service connection for tinnitus.  

2.  Entitlement to an initial or staged compensable 
disability rating for a residual burn scar on the right upper 
extremity.  

3.  Entitlement to service connection for chloracne, to 
include as secondary to exposure to herbicides in the 
Republic of Vietnam.  

4.  Entitlement to service connection for an unspecified skin 
disability manifested by a rash, to include as a result of 
exposure to herbicides in the Republic of Vietnam.  

5.  Entitlement to service connection for an organic brain 
disorder, to include encephalitis, to include as secondary to 
service-connected schizophrenia with post-traumatic stress 
disorder (PTSD), and to include as secondary to exposure to 
herbicides in the Republic of Vietnam.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
September 1968 to September 1971, to include service in 
Vietnam.  

This matter originally comes before the Board of Veterans' 
Appeals (Board), in part, from a March 1984 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the veteran's claims for 
service connection for residuals of exposure to herbicides 
and a seizure disorder; and a March 1997 decision by the same 
RO, which, in pertinent part, granted service connection for 
tinnitus and burn scars of the right upper extremity and 
assigned 10 percent and zero percent ratings, respectively, 
effective February 15, 1996.  The veteran appealed for an 
earlier effective date for the grant of service connection 
for tinnitus and for an initial compensable rating for his 
burn scars of the right upper extremity.

A March 1995 RO decision re-characterized the veteran's 
seizure disorder claim and denied service connection for 
encephalitis with seizures and organic brain disease.  A 
March 1997 RO decision continued to deny the veteran's claim 
for service connection for residuals of herbicide exposure, 
to include a skin rash and chloracne.

In a June 2002 decision, the RO granted service connection 
for schizophrenia and rated it with the veteran's already 
service-connected post-traumatic stress disorder (PTSD); a 
100 percent rating was assigned, effective from July 2, 1984.
Pursuant to the veteran's request, a Travel Board hearing was 
scheduled at the RO for June 27, 2005.  However, a VA Report 
of Contact (VA Form 119) shows that the veteran called and 
cancelled his hearing and he requested that his case be sent 
to the Board for a decision.  Under these circumstances, his 
Travel Board hearing request is deemed withdrawn. 38 C.F.R. § 
20.704(e) (2008).

During this very lengthy appeal, in an October 1994 decision, 
the Board denied the veteran's appeal for reimbursement of 
medical expenses incurred at a State hospital.  The decision 
that follows denies the veteran's appeal for an earlier 
effective date for a grant of service connection for 
tinnitus.  As to the other issues on appeal, further 
development is required.  Thus, the claims for an initial or 
staged compensable evaluation for a burn scar on the right 
upper extremity and entitlement to service connection for 
chloracne, a skin disease other than chloracne and organic 
brain disease are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Unappealed March 1986 and June 1994 RO decisions denied 
entitlement to service connection for tinnitus.    

2.  After the veteran filed an application to reopen his 
claim for service connection for tinnitus on February 15, 
1996, the RO entered a decision granting the benefit sought 
effective from the date of receipt of the claim to reopen; 
there is no evidence of an informal or formal application to 
reopen this claim between the June 1994 decision and February 
15, 1996.  






CONCLUSION OF LAW

An effective date prior to February 16, 1996, for the grant 
of service connection for tinnitus is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) and, 
that the claimant is expected to provide.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  This case has a lengthy procedural history, and the 
claim on appeal was initially adjudicated in March 1997, 
several years before the passage of the VCAA.  Remedial 
notice was, however, afforded to the veteran, and his claim 
was re-adjudicated in a post-decisional supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by re-adjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect). 

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

Arguably there is no duty to notify with respect to the claim 
decided herein since there is no evidence of an informal or 
formal application to reopen this claim between the June 1994 
RO decision that denied the veteran's application to reopen a 
claim for service connection for tinnitus and the date of 
receipt of his reopened claim, February 15, 1996.  Moreover, 
since the claim on appeal is a downstream issue from that of 
service connection, such notice is not required.  See 
VAOPGCPREC 8-2003; Dingess v. Nicholson, 19 Vet. App. 473, 
491 (2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  On 
the other hand, the appeal of the issue in question stems 
from a March 1997 decision, before the enactment of the VCAA 
and such notice requirements with regard to the claim for 
service connection were not met.  In any event, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim.  Through VCAA notice letters, to 
include one mailed in May 2006, the RO notified the veteran 
of the information and evidence necessary to substantiate the 
claim.  The RO disclosed what information and evidence VA 
will seek to provide and the information and evidence the 
veteran is expected to provide. . 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim be granted; however, such notice was after the RO's 
initial denial, as those requirements were not law at the 
time of the initial adjudicative action.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim).  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Veterans Court (U.S. Court of Appeals 
for Veterans Claims or Court), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the U.S. Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an earlier effective date for the award 
of service connection for tinnitus.  Thus, any question as to 
timing of notification for the rating or effective date to be 
assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Under this circumstance, any prejudice raised by the 
failure to provide notice of the Dingess requirements is 
rebutted.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The only issue decided herein is the claim for an 
earlier effective date for the grant of service connection 
for tinnitus.  There is no indication of any additional 
evidence, to include VA treatment records dated prior to 
February 15, 1996.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (observing that any VA treatment records that have 
been generated up to and including the date of the decision 
at issue, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered).  Under there circumstances, and as any 
relevant medical evidence would need to be dated prior to 
February 15, 1996, there is no duty to provide an examination 
or medical opinion.   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Analysis/Legal Criteria

The veteran was granted service connection for tinnitus in a 
March 1997 rating decision, which established a 10 percent 
evaluation effective from February 15, 1996.  The veteran 
contends that he is entitled to "back pay" as he applied 
for service connection on previous occasions.  He asserts, in 
essence, that since tinnitus was diagnosed prior to February 
15, 1996, he is entitled to an earlier effective date.  

The Board does not dispute that the veteran had a diagnosis 
of tinnitus prior to February 15, 1996.  Specifically, 
medical records indicate treatment in November 1985 and 
February 1986 for tinnitus.  However, the veteran's original 
claim for service connection for tinnitus was denied by a 
March 1986 RO decision.  As no timely appeal was filed, that 
decision became final within a year of notification.  
38 C.F.R. § 3.104.  A subsequent application to reopen his 
claim for service connection was denied by a June 1994 RO 
decision.  The veteran, through his representative, filed a 
notice of disagreement with this decision; however, a 
substantive appeal was never filed, and the June 1994 
decision became final within a year of notification.  
38 C.F.R. §§ 3.104, 20.202, 20.302(b).  The veteran then 
filed another application to reopen his claim on February 15, 
1996.  The RO subsequently reopened the claim and granted 
service connection for tinnitus effective from the date of 
receipt of the reopened claim.  Essentially, the RO 
considered the veteran's service in Vietnam as evidence of 
noise exposure, and the complaints of tinnitus as continual 
from that time.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110(a), which provides that, 
unless specifically provided otherwise, the effective date of 
an award based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore." The 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1). The effective date of an award for direct service 
connection is the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date of an award for direct service connection is 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  Separation from service means separation 
under conditions other than dishonorable from continuous 
active service which extended from the date the disability 
was incurred or aggravated. 38 C.F.R. § 3.400(b)(2)(i) 
(2008).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151 (2008).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2008).

The provisions of 38 U.S.C.A. § 5110 refer to the date an 
"application" is received. Application is not defined in the 
statute; however, in the regulations, "claim" and 
"application" are considered equivalent and are defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. § 
3.1(p)).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year after the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2008).

There is no allegation of clear and unmistakable error in the 
1986 or 1994 final RO decisions noted above, nor does the 
record raise such a claim.  In the absence of any 
specificity, the veteran has not reasonably raised a valid 
claim of CUE and there is no obligation on the part of the 
Board to adjudicate such a claim.  Fugo v. Brown, 6 Vet. App. 
40, 43-45 (1993).  The Board has considered whether the 
veteran indicated an intent to file an informal claim for 
service connection for tinnitus between the time his claim 
was denied in June 1994 and when he submitted the February 
15, 1996 application to reopen his claim.  After a review of 
the file, the Board finds no indication of an intent to file 
such an application or claim.  That is, the record discloses 
no earlier formal or informal claims of service connection 
during the period of time at issue.  See 38 U.S.C.A. § 5101; 
38 C.F.R. §§ 3.151, 3.155 (2008); Crawford v. Brown, 5 Vet. 
App. 33 (1993).  Even an informal claim must be in writing, 
and there is no such claim between the 1994 final RO decision 
and February 15, 1996.  See Rodriquez v. West, 189 F.3d 1351 
(Fed.Cir. 1999).  As the applicable law and regulatory 
provisions are clear on the issue at hand, the Board 
concludes that the claim for an effective date prior to 
February 15, 1996, for a grant of service connection for 
tinnitus must be denied.


ORDER

Entitlement to an effective date prior to February 15, 1996 
for the award of service connection for tinnitus is denied.  


REMAND

This appeal has a lengthy and complicated procedural history 
dating back many years.  At present, it is the veteran's 
contention that he developed several skin problems in 
service, to include chloracne and an unspecified disorder 
which manifests as a rash, as a result of his exposure to 
herbicide agents in the Republic of Vietnam.  He further 
contends that he developed an organic brain disorder also as 
a result of herbicide exposure, or, alternatively, as a 
secondary manifestation of his service-connected PTSD with 
schizophrenia.  It is noted that the veteran is severely 
mentally ill, and is in receipt of a 100 percent disability 
rating for schizophrenia, and has been found incompetent to 
handle his funds or affairs by VA.  The veteran contends that 
this severe psychiatric illness, to include treatment for the 
same, either caused or aggravated an organic brain disorder 
beyond the natural progression of the disease.  The Board 
finds that the record does not contain current findings with 
respect to these issues, and that both a VA dermatological 
and neurological examination must be afforded to determine 
the current status and etiology of the claimed conditions.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

Skin

The veteran has three claims which relate to disorders of the 
skin.  He has alleged that a residual burn scar on his right 
upper extremity has grown in severity so as to warrant 
compensation, and, he alleges that he has chloracne and/or 
another non-specified skin disorder that is either a direct 
result of military service, or, alternatively, is a result of 
his exposure to herbicides in Vietnam.  Upon review of the 
record, there is very little recent medical history regarding 
any current disorders of the skin.  A January 1997 "fee 
basis" examination determined that the veteran did not, at 
that time, experience chloracne.  Regarding the burn scars, 
this examination noted no "clear cut ongoing complaints 
related to that trauma."  It was specifically noted that 
scars on the upper extremity were well-healed.  The veteran 
was again examined in June 2000, with the associated report 
assessing well-healed scars on the arms and legs, with no 
evidence of neuro-tendon damage or other internal injuries 
caused by burns.  This is the most recent examination 
addressing the skin.  

Notwithstanding the foregoing, the veteran contends that his 
burn scars are currently symptomatic so as to warrant 
compensation.  In claims for an increase in rating, it is 
paramount to have recent findings which address the severity 
of the condition.  The most recent examination is over eight 
years old.  Under these circumstances, there is a duty to 
provide a current skin examination to assess the current 
severity of his burn scars.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The Board also finds that the skin examination should include 
an opinion on the nature and etiology of any skin disease 
that is currently present.  While a 1997 VA examination did 
not find chloracne, those findings are over a decade old.  
The veteran claims that he has current skin abnormalities, to 
include lesions and discoloration.  Such findings are 
ascertainable by the senses, and are thus something that a 
lay person is competent to report.  See e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  The skin examination should 
determine if the veteran has a current skin disease and, if 
so, an opinion that addresses the question of a nexus between 
the current skin disease(s) and service is warranted.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Organic Brain Disorder

The veteran contends that he has developed an organic brain 
disorder, to include encephalitis, as either a direct result 
of his active service, to include exposure to herbicides in 
the Republic of Vietnam or, alternatively, as a secondary 
manifestation of his service-connected PTSD and/or 
schizophrenia.  

In reviewing the medical evidence, there is a clinical entry 
dated in June 1994 where the veteran underwent psychiatric 
evaluation.  In the associated report, the veteran was noted 
to have structural brain defects, which manifested themselves 
in terms of neuropsychological impairment during a battery of 
tests.  There were noted defects in the visuo-spatial 
functions, which the examiner believed was related to some 
type of right hemisphere problem.  The examiner stated that 
the veteran had encephalitis by history, and with regard to 
etiology, made mention that there was "an interaction" 
between PTSD and an organic brain disorder.  The veteran was, 
at this time, diagnosed with a mixed-type organic delusional 
disorder.  In June 2000, the veteran was again examined 
neurologically.  At this time, he was not found to exhibit 
active central nervous system pathology; however, the veteran 
did report a history of seizures, and significantly, also 
gave a history of tremors after taking his psychiatric 
medication.

The Board finds that the most recent examination of record is 
significantly dated and, in view of the clinical findings of 
record and the veteran's contentions, a new, comprehensive 
neuropsychiatric examination must be afforded to determine if 
any current psychiatric disorder is present, and if so, if 
there is any relationship (either causal or aggravating) 
between the organic disorder and the service-connected 
psychiatric disorder (to include medications used in the 
treatment of the psychiatric disorder), or, alternatively, if 
any organic brain disorder is causally related to military 
service, to include the veteran's presumed exposure to 
herbicide agents in the Republic of Vietnam.  See McLendon, 
supra.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The veteran should be afforded a VA 
skin examination to determine the current 
severity of his residuals of burn scars on 
the right upper extremity; and the nature 
and etiology of any other skin disorder 
that may be present, to include claimed 
chloracne.  Following review of the 
relevant medical evidence in the claims 
file, the clinical evaluations, and any 
tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following:

(a) Describe the current status of 
the veteran's service-connected burn 
scars on the upper right extremity, 
to include size, coloration and 
whether there is tenderness.  

(b) Does the veteran have chloracne?

(c) Is it at least as likely as not 
(50 percent or greater probability) 
that any other skin disease that may 
be present began in service or is 
otherwise causally related to some 
incident of service, to include 
presumed exposure to herbicide 
agents in the Republic of Vietnam.  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support a finding of causation; 
less likely weighs against the claim.  

The examiner is also requested to provide 
a rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

3.  The veteran should also be afforded a 
VA neuropsychiatric examination to 
determine the nature, approximate onset 
date and etiology of any current organic 
brain disorder that may be present.  
Following review of the relevant medical 
evidence in the claims file, the clinical 
evaluations, and any tests that are deemed 
necessary, the examiner is asked to provide 
an opinion on the following:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that any organic brain disorder that 
may be present began during service 
or is otherwise linked to any 
incident of service, to include 
exposure to herbicides in the 
Republic of Vietnam.    

(b) Is it at least as likely as not 
that any organic brain disorder that 
may be present was either caused or 
aggravated by the veteran's service-
connected schizophrenia and/or PTSD. 

The examiner is advised that aggravation 
for legal purposes is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.   

If it is determined that it is as likely 
as not that the veteran's service-
connected schizophrenia and/or PTSD 
aggravated an organic brain disorder, to 
the extent that is possible, the examiner 
is requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected organic brain 
disorder (e.g., slight, moderate) before 
the onset of aggravation.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation/aggravation 
as to find against causation/aggravation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is also requested to provide 
a rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  After completion to the extent 
possible of the directed development, 
readjudicate the veteran's claims.  If 
any claim remains denied, issue an 
appropriate supplemental statement of the 
case to the veteran and his 
representative and forward the case to 
the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


